ByNuki, J.
The prisoner has assigned 'three reasons why he is entitled to a venire de novo.
1. After examining two witnesses, the State rested the case. The prisoner insisted that the State should be compelled to disclose its whole case, and should not be allowed to call other witnesses, except in reply to the prisoner’s testimony. The Court declined to interfere, in that there was no error. It is the province of the prosecuting officer to determine who shall be examined as witnesses on the part of the State, and when he will rest his case, and the rules of practice are the same in this respect, in civil and criminal actions. After making out a case the State may reserve other testimony for the reply to the prisoner’s case, if it should be necessary. This testimony held in reserve, may be merely corroborative of the witnesses first 'introduced by the State, or it may consist of new facts not *84before deposed to, but in answer to the ease made by the prisoner: Rut this is a matter of practice, and, the objection made by the- prisoner was one addressed to the discretion of his Honor below. The Jud'ge presiding at the trial may permit testimony to- be introduced, at any stage of the trial,, and this Court will- not interfere with the exercise of that discretion, unless in a clear case of abuse. State v. Rush, 12 Ired., 382. State v. Martin, 2 Ired., 101. State v. Stewart, 9 Ired., 342. State v. Perry, Busb., 330.
2. The Court refused to admit the declarations of Miles Haynes. Haynes was himself a competent witness, and of eourse his declarations, not on oath, were incompetent as evidence. The acts of Haynes tending to show that he was the burglar and not the prisoner, were admitted in evidence, and that was as far as the rules of evidence permitted the prisoner to go. Even the declarations of Miles Haynes, if competent,, were not inconsistent with the guilt of the prisoner, since the-whole evidence tended1, to show that the prisoner had a confederate. State v. White, 68 N. C., 158.
3. The last error assigned» is, that the Court refused to charge the j’ury that there was no-evidence that the defendant “ entered with the intent to steal the goods and chattels/’' or the “ pocket book of the prosecutrix.
The Court properly refused to thus charge, because there certainly was evidence oflsuch an intent to go to-the jury.
The prisoner broke and entered the dwelling-.-about 10 o’clock in the night,, and shortly after the inmates had gone to bed ’r when discovered, he fled ;• the dress containing the pocket book had been displaced from-, where it was, upon the chair, and separated from the other garments and thrown upon the floor,, and the pocket book, which was in it when the prosecutrix, retired to bed, was gone; and there was no evidence that any other person had been in the house.
This was some evidence, the weight and effect of which, in-the first place, were for the consideration of the jury, and in the next place, after conviction, for the consideration of the *85Court, on a motion for a new trial, because the prisoner bad been convicted against the weight of testimony. , These are matters which are not the subject of review in this Court.
The record before ns shows no -error in law.
P.ER Cubiam. Judgment affirmed.